Citation Nr: 1825825	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-43 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a skin disorder, to include as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the VA Regional Office (RO) in Waco, Texas.  Due to the location of the Veteran's residence, jurisdiction of this appeal is with the RO in Philadelphia, Pennsylvania.  In September 2015, the Veteran testified at a videoconference hearing conducted before the undersigned.  

As discussed below, the Board is reopening the claim.  The underlying service connection issue being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2009 rating decision, the RO denied service connection for a skin disorder on the basis that there was no relationship to his military service.  

2.  Evidence received after the April 2009 denial relates to unestablished facts necessary to substantiate that claim of service connection and raises a reasonable possibility of substantiating that underlying claim.


CONCLUSIONS OF LAW

1.  The RO's April 2009 denial of service connection for a skin disorder is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2017).  

2.  Evidence received since the final April 2009 rating decision is new and material.  38 U.S.C. §§ 5103, 5103A, 5107, 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, an April 2009 rating decision denied service connection on the basis that the evidence did not support a relationship between a current skin disorder and service.  A Statement of the Case was issued in June 2010; the Substantive Appeal was received in October 2010 and was thus not timely.  38 U.S.C. § 7105.  Evidence received since that decision includes the Veteran's September 2015 hearing testimony showing that the onset of his current skin disorder was during his military service.  This evidence is new to the record, relates to a previously unestablished relationship to service to support the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, the claim is reopened, and any deficiencies of notification and development in this case will be addressed on remand.  


ORDER

New and material evidence having been received, the claim for service connection for a skin disorder is reopened; the claim is granted to this extent only.  


REMAND

A remand is necessary for the underlying service connection issue.  As noted above, the Veteran has asserted that the onset of his current skin disorder was during service.  Post-service treatment records reflect skin treatment dating back to October 1975 when atopic dermatitis was shown.  A June 2015 treatment record shows current diagnoses of chronic eczema and atopic dermatitis.  In light of the current diagnoses and the Veteran's testimony, the Board concludes that a remand to provide the Veteran with a VA examination would be beneficial.   

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with a 38 C.F.R. § 3.159(b) notice letter addressing his reopened claim for service connection for a skin disorder.  In accord with the provisions of 38 C.F.R. § 3.159(c)(1), make efforts to obtain all records identified by the Veteran, including those from the Lebanon and Orlando VA Medical Centers.

2.  Accord the Veteran a VA skin examination, with a medical professional of appropriate expertise who has reviewed the claims file, to determine the nature, extent, and etiology of any skin disorder.

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed skin disorder had its onset in service or is related to the Veteran's military service, to include exposure to herbicide agents.  The examiner should consider the Veteran's testimony regarding the onset being during service.  A complete rationale should be given for all opinions and conclusions expressed.  

3.  After the completion of the instructions of paragraphs 1 and 2 and any other development deemed necessary, furnish the Veteran and his representative with a Supplemental Statement of the Case and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


